UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-50558
                         Summary Calendar

                            EMMA REYES,

                                             Plaintiff--Appellant,

                              VERSUS

                 LOCKHEED MARTIN IMS CORPORATION,

                                              Defendant--Appellee.


           Appeal from the United States District Court
                 for the Western District of Texas
                            (98-CV-435)


                         October 25, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Emma Reyes appeals from the district court’s grant of summary

judgment for her former employer, Lockheed Martin, on claims

brought under Title VII based on both hostile environment and quid

pro quo sexual harassment by Reyes’s supervisor.    Having carefully

and fully considered the record and the briefs of counsel, we find

no reversible error and AFFIRM for essentially the reasons set

forth in the district court’s memorandum opinion.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.